MODIFY and AFFIRM; and Opinion Filed January 3, 2017.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-16-00461-CR

                             SHERWIN BASIL HARE, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-82553-2012

                             MEMORANDUM OPINION
                           Before Justices Lang, Brown, and Whitehill
                                   Opinion by Justice Brown
       Sherwin Basil Hare appeals his conviction, following adjudication of his guilt, for assault

involving family violence. The trial court assessed punishment at confinement in the county jail

for 275 days. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We

advised appellant of his right to file a pro se response, but he did not file a pro se response. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).
        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

        Although not arguable issues, we note several errors in the judgment adjudicating guilt.

Appellant was indicted for the third-degree felony offense of assault involving family violence

by impeding the breath. See TEX. PENAL CODE ANN. § 22.01(a), (b)(2)(B) (West Supp. 2016).

However, appellant pleaded guilty to the lesser included Class A misdemeanor offense of assault

involving family violence. Id. § 22.01(a), (b). The trial court placed appellant on deferred

community supervision for one year for the Class A misdemeanor offense, and later adjudicated

appellant guilty of the Class A misdemeanor offense.            The judgment adjudicating guilt

incorrectly states the offense for which appellant was convicted as “Assault Fam/House Mem

Impede Breath/Circulat,” the degree of the offense as “3rd Degree Felony,” and the statute for

the offense as “Section 22.01(b)(2)(B) Penal Code.” Accordingly, on our own motion, we

modify the judgment adjudicating guilt to show the offense for which appellant was convicted is

“Assault/Family Violence,” the degree of the offense is “Class A Misdemeanor,” and the statute

for offense is “Penal Code 22.01.” See TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993); Asberry v. State, 813 S.W.2d 526, 529–30 (Tex. App.—Dallas

1991, pet. ref'd).

        Further, the trial court’s judgment adjudicating guilt incorrectly reflects there was a plea

bargain agreement. The record shows appellant entered an open plea of true to the allegations

recited in the motion to adjudicate. Accordingly, we modify the section of the judgment entitled

“terms of plea bargain” to state “open.” See id.




                                                   –2–
       As modified, we affirm the trial court’s judgment adjudicating guilt. We order the trial

court to enter an amended judgment reflecting these modifications.




                                                    /Ada Brown/
                                                    ADA BROWN
                                                    JUSTICE


Do Not Publish
TEX. R. APP. P. 47

160461F.U05




                                              –3–
                                          S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

SHERWIN BASIL HARE, Appellant                         On Appeal from the 401st Judicial District
                                                      Court, Collin County, Texas
No. 05-16-00461-CR          V.                        Trial Court Cause No. 401-82553-2012.
                                                      Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                          Lang and Whitehill participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Statute for Offense” is modified to show “Penal Code 22.01.”

      The section entitled “Offense for which Defendant Convicted” is modified to show
“Assault/Family Violence.”

       The section entitled “Degree” is modified to show “Class A Misdemeanor.”

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

         As modified, we AFFIRM the trial court’s judgment adjudicating guilt. We ORDER
the trial court to enter an amended judgment reflecting these modifications.



Judgment entered this 3rd day of January, 2017.




                                                –4–